DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 7/21/22.
Claims 21-54 are presented for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura (U.S. Pub. No. 20160034784 A1), in view of Ashani (U.S. Pub. No. 20160005182 A1).

Regarding to claim 21, 28, 35, 42 and 48:

21. Ohmura teach an apparatus to select areas of an image for object detection, the apparatus comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions to at least: (Ohmura [0037] program modules or functional processes including routines, programs, objects, components, data structures, etc., that perform particular tasks or implement particular abstract data types and may be implemented using existing hardware at existing network elements or control nodes. Such existing hardware may include one or more central processing units (CPUs), digital signal processors (DSPs), application-specific-integrated-circuits (ASICs), field programmable gate arrays (FPGAs) computers or the like. These terms in general may be collectively referred to as processors)
subtract first image data from second image data to determine a difference image; (Ohmura Fig. 3A -102. [0063] the frame comparator 353 calculates a difference in pixel value among temporally neighboring frames for every pixel of the frames, and generates a frame comparison data (S102). [0051] the frame comparator 353 reads temporally neighboring frames from the video data stored in the video data storage unit 350 on a frame-on a frame-by-frame basis, and calculates a difference (the amount of change) in pixel value among the temporally neighboring frames for every pixel of the frames) 
convert the difference image into a modified image, (Ohmura Fig. 3A -S105. [0066] The masked image generator 359 superimposes all the representative still images on top of one another to specify an object area to be detected, and separate the other areas (nontarget areas). By so doing, a masked image is generated (S105))
determine proportions representative of quantities of pixels having the first pixel value in respective image areas of the modified image; (Ohmura [0051] the number of the pixels whose calculation results are equal to or greater than a prescribed threshold (in the present example embodiment, such a prescribed threshold will be referred to as a prescribed level of sensitivity) is counted, and the ratio of the counted number of pixels to the total number of the pixels of the corresponding frame is calculated) select first ones of the image areas based on the proportions, (Ohmura [0075] when it is determined that the ratio is equal to or greater than the threshold α (“equal to or greater than α” in S116), the abnormality detector 360 of the abnormality detection [select] apparatus 300 compares a target image to be monitored on which masking processes have been performed, with the reference image stored as an object image to be detected in step S109, on which masking processes have been performed (S118). More specifically, the abnormality detector 360 calculates a differences in pixel value between the target image to be monitored on which masking processes have been performed, and the reference images, which have been classified as target images to be monitored and on which masking processes have been performed, for each pixel of the still images. Next, the number of the pixels whose calculation results are equal to or greater than a prescribed level of sensitivity is counted, and the ratio of the counted number of pixels to the total number of the pixels of the still image is calculated. Then, the abnormality detector 360 determines whether or not the ratio of the number of the pixels having sensitivity equal to or greater than a prescribed level of sensitivity to the total number of the pixels of the frame is smaller than a threshold β, equal to or greater than the threshold β but smaller than a threshold γ, or equal to or greater than the threshold γ (S118))
the first ones of the image areas to be processed to detect one or more objects; (Ohmura [0075] when it is determined that the ratio is equal to or greater than the threshold α (“equal to or greater than α” in S116), the abnormality detector 360 of the abnormality detection [select] apparatus 300 compares a target image to be monitored on which masking processes have been performed, with the reference image stored as an object image to be detected in step S109, on which masking processes have been performed (S118). Ohmura [0057] The masked image generator 359 generates a masked image (i.e., an image from which noise is removed by masking the area other than the area of an object to be detected in a frame) by separating the area other than the area of an object to be detected (i.e., a nontarget area) from a representative still image stored in the still image storage unit 358 using the technology of background difference. More specifically, the masked image generator 359 superimposes representative still images stored in the still image storage unit 358 on top of one another, and specifies an area where the difference in pixel value is greater than a prescribed value in the superimposed image (object area to be detected). Then, the masked image generator 359 extracts the areas other than the specified area as nontarget areas. By so doing, a masked image is generated. Once a masked image is generated as above, the masked image generator 359 performs masking processes in which a generated masked image is superimposed on the representative still image. In these processes, an object area to be detected is limited in an image (i.e., a nontarget area is excluded from the image))
and skip processing of second ones of the image areas that are not selected based on the proportions. (Ohmura [0050] when a reference image is compared with a target image to be monitored and an alert is generated based on the result of the comparison (difference), the setting data obtainer 352 obtains as setting data a threshold set by a user for determining whether or not to generate an alert)

Ohmura teach in para [0051] that an RGB (red, green, blue) value is referred to when a difference in pixel value is calculated. When comparison is made by referring to an RGB value, firstly, the absolute values of the differences in RGB value (i.e., |r1−r2|, |g1−g2|, and |b1−b2|) are calculated for the pixels of frame 1 (r1, g1, and b1) and frame 2 (r2, g2, and b2) to be compared. A method of calculating a difference in pixel value is not necessarily limited to a method in which RGB values of pixels are compared with each other, but a method in which the values of hue saturation value (HSV) of pixels are compared with each other, a method video data (image) is converted into gray scale and the values of brightness of pixels are compared with each other, or a method in which edge detection is performed on video data (image) and the edge strengths of pixels are compared with each other may be used. Ohmura do not explicitly teach respective pixels of the modified image to have one of a plurality of pixel values including a first pixel value and a second pixel value;

However Ashani teach respective pixels of the modified image to have one of a plurality of pixel values including a first pixel value and a second pixel value;  (Ashani [0049] FIG. 2, in general, pixel values corresponding to the primary colors, RGB, may be used, as well other pixel values (e.g. brightness or gray level for black-white (BW) imaging). The illumination factor for a certain segment depends on the average pixel values in the segment. This is exemplified in FIG. 3B. This is associated with the following: The pixel values include variations caused by noise associated with the scene itself and/or the camera sensor. The noise amplitude in a certain pixel is typically higher for pixels with higher values)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ohmura, further incorporating Ashani in video/camera technology. One would be motivated to do so, to incorporate respective pixels of the modified image to have one of a plurality of pixel values including a first pixel value and a second pixel value. This functionality will improve user experience.

Regarding to claim 22, 29, 36, 43 and 49:

22. Ohmura teach the apparatus of claim 21, Ohmura do not explicitly teach wherein the pixel values include black and white.

However Ashani teach wherein the pixel values include black and white. (Ashani [0049] FIG. 2, in general, pixel values corresponding to the primary colors, RGB, may be used, as well other pixel values (e.g. brightness or gray level for black-white (BW) imaging). The illumination factor for a certain segment depends on the average pixel values in the segment. This is exemplified in FIG. 3B. This is associated with the following: The pixel values include variations caused by noise associated with the scene itself and/or the camera sensor. The noise amplitude in a certain pixel is typically higher for pixels with higher values)

Regarding to claim 23, 30, 37, 44 and 50:

23. Ohmura teach the apparatus of claim 21, wherein the processor circuitry is to output (Ohmura [0037] program modules or functional processes including routines, programs, objects, components, data structures, etc., that perform particular tasks or implement particular abstract data types and may be implemented using existing hardware at existing network elements or control nodes. Such existing hardware may include one or more central processing units (CPUs), digital signal processors (DSPs), application-specific-integrated-circuits (ASICs), field programmable gate arrays (FPGAs) computers or the like. These terms in general may be collectively referred to as processors) the first ones of the image areas to at least one circuit that is to process the first ones of the image areas to detect the one or more objects. (Ohmura [0057] the masked image generator 359 generates a masked image (i.e., an image from which noise is removed by masking the area other than the area of an object to be detected in a frame) by separating the area other than the area of an object to be detected (i.e., a nontarget area) from a representative still image stored in the still image storage unit 358 using the technology of background difference. More specifically, the masked image generator 359 superimposes representative still images stored in the still image storage unit 358 on top of one another, and specifies an area where the difference in pixel value is greater than a prescribed value in the superimposed image (object area to be detected). Then, the masked image generator 359 extracts the areas other than the specified area as nontarget areas. By so doing, a masked image is generated. Once a masked image is generated as above, the masked image generator 359 performs masking processes in which a generated masked image is superimposed on the representative still image. In these processes, an object area to be detected is limited in an image (i.e., a nontarget area is excluded from the image))

Regarding to claim 24, 31, 38, 45 and 51:

24. Ohmura teach the apparatus of claim 23, wherein the at least one circuit is implemented at least in part by a field programmable logic device. (Ohmura [0037] program modules or functional processes including routines, programs, objects, components, data structures, etc., that perform particular tasks or implement particular abstract data types and may be implemented using existing hardware at existing network elements or control nodes. Such existing hardware may include one or more central processing units (CPUs), digital signal processors (DSPs), application-specific-integrated-circuits (ASICs), field programmable gate arrays (FPGAs) [field programmable logic device] computers or the like. These terms in general may be collectively referred to as processors)

Regarding to claim 25, 32, 39, 46 and 52:

25. Ohmura teach the apparatus of claim 21, wherein the first ones of the image areas correspond to the respective image areas (Ohmura [0057] the masked image generator 359 generates a masked image (i.e., an image from which noise is removed by masking the area other than the area of an object to be detected in a frame) by separating the area other than the area of an object to be detected (i.e., a nontarget area) from a representative still image stored in the still image storage unit 358 using the technology of background difference. More specifically, the masked image generator 359 superimposes representative still images stored in the still image storage unit 358 on top of one another, and specifies an area where the difference in pixel value is greater than a prescribed value in the superimposed image (object area to be detected). Then, the masked image generator 359 extracts the areas other than the specified area as nontarget areas. By so doing, a masked image is generated. Once a masked image is generated as above, the masked image generator 359 performs masking processes in which a generated masked image is superimposed on the representative still image. In these processes, an object area to be detected is limited in an image (i.e., a nontarget area is excluded from the image)) for which the proportions satisfy a threshold. (Ohmura [0075] when it is determined that the ratio is equal to or greater than the threshold α (“equal to or greater than α” in S116), the abnormality detector 360 of the abnormality detection [select] apparatus 300 compares a target image to be monitored on which masking processes have been performed, with the reference image stored as an object image to be detected in step S109, on which masking processes have been performed (S118). More specifically, the abnormality detector 360 calculates a differences in pixel value between the target image to be monitored on which masking processes have been performed, and the reference images, which have been classified as target images to be monitored and on which masking processes have been performed, for each pixel of the still images. Next, the number of the pixels whose calculation results are equal to or greater than a prescribed level of sensitivity is counted, and the ratio of the counted number of pixels to the total number of the pixels of the still image is calculated. Then, the abnormality detector 360 determines whether or not the ratio of the number of the pixels having sensitivity equal to or greater than a prescribed level of sensitivity to the total number of the pixels of the frame is smaller than a threshold β, equal to or greater than the threshold β but smaller than a threshold γ, or equal to or greater than the threshold γ (S118))

Regarding to claim 26, 33, 40, 47 and 53:

26. Ohmura teach the apparatus of claim 25, wherein the second ones of the image areas correspond to the respective image areas for which the proportions do not satisfy the threshold. (Ohmura [0050] when a reference image is compared with a target image to be monitored and an alert is generated based on the result of the comparison (difference), the setting data obtainer 352 obtains as setting data a threshold set by a user for determining whether or not to generate an alert [proportions do not satisfy the threshold])

Regarding to claim 27, 34, 41 and 54:

27. Ohmura teach the apparatus of claim 21, wherein the proportions are percentages. (Ohmura [0083] FIG. 4 is the frame comparison data stored in the frame comparison data storage unit 354 according to the present example embodiment. In FIG. 4, the left field indicates the frame number (the order of the frames that are read from the video data at prescribed time intervals), and the right field indicates the ratio (percentage) of the number of the pixels having a level of sensitivity equal to or greater than a prescribed level of sensitivity to the total number of the pixels of the frame)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482